Exhibit 10.4

STRATEX OIL & GAS, INC.
 
2012 EQUITY INCENTIVE PLAN
 
1.     Purposes of the Plan.  The purposes of this Plan are:
 
          ●
to attract and retain the best available personnel for positions of substantial
responsibility,

 
          ●
to provide incentives to individuals who perform services for the Company, and

 
          ●
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, and other stock or cash awards as the Administrator may determine.
 
2.     Definitions.  As used herein, the following definitions will apply:
 
(a)   “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 hereof.
 
(b)   “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
 
(c)   “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. federal and state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.
 
(d)   “Award” means, individually or collectively, a grant under the Plan of
Options, and other stock or cash awards as the Administrator may determine.
 
(e)   “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan.  The
Award Agreement is subject to the terms and conditions of the Plan.
 
(f)   “Board” means the Board of Directors of the Company.
 
(g)   “Change in Control” means the occurrence of any of the following events:
 
       (i)
A change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of stock in the Company that, together with the stock already held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any Person who is considered to own more than
50% of the total voting power of the stock of the Company before the acquisition
will not be considered a Change in Control; or

 
 
1

--------------------------------------------------------------------------------

 
 
       (ii)  
A change in the effective control of the Company, which occurs on the date that
a majority of the members of the Board are replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this subsection (ii), if any Person is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

 
        (iii)  
A change in the ownership of a substantial portion of the Company’s assets,
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets or a Change in Control: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Company, (3) a Person that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least 50% of the
total equity or voting power of which is owned, directly or indirectly, by a
Person described in subsection (iii)(B)(3) above.  For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 
Notwithstanding the foregoing, as to any Award under the Plan that consists of
deferred compensation subject to Section 409A of the Code, the definition of
“Change in Control” shall be deemed modified to the extent necessary to comply
with Section 409A of the Code.
 
For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation or other entity that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
 
(h)   “Code” means the Internal Revenue Code of 1986, as amended.  Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)   “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(j)   “Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
 
(k)   “Company” means STRATEX OIL & GAS, INC., a Delaware corporation, or any
successor thereto.
 
(l)   “Consultant” means any person, including an advisor, engaged by the
Company or a Parent, Subsidiary or Affiliate to render services to the Company
or a Subsidiary.
 
(m)   “Director” means a member of the Board.
 
(n)   “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
 
(o)   “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent, Subsidiary or Affiliate of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
 
(p)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(q)   “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, (ii) Participants would have the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity selected by the
Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced.  The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.
 
(r)   “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or if no closing sales price was reported on that date, as applicable, on
the last trading date such closing sales price was reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
 
(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)   In the absence of an established market for the Common Stock, or if such
Common Stock is not regularly quoted or does not have sufficient trades or bid
prices which would accurately reflect the actual Fair Market Value of the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator upon the advice of a qualified valuation expert.
 
(s)   “Fiscal Year” means the fiscal year of the Company.
 
(t)   “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
 
(u)   “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
(v)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(w)   “Option” means a stock option granted pursuant to Section 6 hereof.
 
(x)   “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(y)   “Participant” means the holder of an outstanding Award.
 
(z)   “Plan” means this 2012 Equity Incentive Plan.
 
(aa)          “Service Provider” means an Employee, Director, or Consultant.
 
(bb)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 15 hereof.
 
(cc)          “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
3.     Stock Subject to the Plan.
 
(a)   Subject to the provisions of Section 10  hereof, the maximum aggregate
number of Shares that may be awarded and sold pursuant to the Plan is 12,000,000
Shares. The Shares may be authorized, but unissued, or reacquired Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   Lapsed Awards.  If an Award expires or becomes unexercisable without
having been exercised in full or is surrendered pursuant to an Exchange Program,
the unpurchased Shares which were subject thereto will become available for
future grant or sale under the Plan (unless the Plan has terminated).  Shares
that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan.  Shares used to pay the tax and/or exercise price of an Award will
become available for future grant or sale under the Plan.  To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan.  Notwithstanding the foregoing provisions of this Section 3(b),
subject to adjustment provided in Section 10 hereof, the maximum number of
Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 3(a) above, plus, to the
extent allowable under Section 422 of the Code, any Shares that become available
for issuance under the Plan under this Section 3(b).
 
(c)   Share Reserve.  The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
 
4.     Administration of the Plan.
 
(a)   Procedure.
 
       (i)  
Multiple Administrative Bodies.  Different Committees with respect to different
groups of Service Providers may administer the Plan.

 
       (ii)  
Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 
(b)   Powers of the Administrator.  Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
 
       (i)  
to determine the Fair Market Value;

 
        (ii)  
to select the Service Providers to whom Awards may be granted hereunder;

 
         (iii)  
to determine the number of Shares to be covered by each Award granted hereunder;

 
         (iv)  
to approve forms of Award Agreements for use under the Plan;

 
        (v)  
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder;

 
         (vi)  
to institute an Exchange Program and to determine the terms and conditions, not
inconsistent with the terms of the Plan, for (1) the surrender or cancellation
of outstanding Awards in exchange for Awards of the same type, Awards of a
different type, and/or cash, (2) the transfer of outstanding Awards to a
financial institution or other person or entity, or (3) the reduction of the
exercise price of outstanding Awards;

 
 
5

--------------------------------------------------------------------------------

 
 
          (vii)  
to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

 
           (viii)  
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 
         (ix)  
to modify or amend each Award (subject to Section 15(c) hereof), including but
not limited to the discretionary authority to extend the post-termination
exercisability period of Awards;

 
        (x)  
to allow Participants to satisfy withholding tax obligations in a manner
described in Section 11  hereof;

 
         (xi)  
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 
          (xii)  
to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

 
           (xiii)  
to make all other determinations deemed necessary or advisable for administering
the Plan.

 
(c)   Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards.
 
5.     Eligibility.  Nonstatutory Stock Options and such other cash or stock
awards as the Administrator determines may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.
 
6.     Stock Options.
 
(a)   Limitations.
 
       (i)  
Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option.  However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any Parent or Subsidiary) exceeds $100,000 (U.S.), such Options will be treated
as Nonstatutory Stock Options.  For purposes of this Section 6(a), Incentive
Stock Options will be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares will be determined as of the time
the Option with respect to such Shares is granted.

 
 
6

--------------------------------------------------------------------------------

 
 
        (ii)  
The Administrator will have complete discretion to determine the number of
Shares subject to an Option granted to any Participant.

 
(b)   Term of Option.  The Administrator will determine the term of each Option
in its sole discretion; provided, however, that the term will be no more than
ten (10) years from the date of grant thereof.  Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement.
 
(c)   Option Exercise Price and Consideration.
 
       (i)  
Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant.  In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of
grant.  Notwithstanding the foregoing provisions of this Section 6(c), Options
may be granted with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.

 
        (ii)  
Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

 
         (iii)  
Form of Consideration.  The Administrator will determine the acceptable form(s)
of consideration for exercising an Option, including the method of payment, to
the extent permitted by Applicable Laws.  In the case of an Incentive Stock
Option, the Administrator will determine the acceptable form of consideration at
the time of grant.  Such consideration may consist entirely of: (1) cash; (2)
check; (3) promissory note, to the extent permitted by Applicable Laws, (4)
other Shares, provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option will be exercised and provided further that accepting such Shares will
not result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (5) consideration received by
the Company under cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise, (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws, or (8) any combination of the
foregoing methods of payment.  In making its determination as to the type of
consideration to accept, the Administrator will consider if acceptance of such
consideration may be reasonably expected to benefit the Company.

 
 
7

--------------------------------------------------------------------------------

 
 
(d)   Exercise of Option.
 
       (i)  
Procedure for Exercise; Rights as a Stockholder.  Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement.  An Option may not be exercised for a fraction of a Share.

 
      
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15
hereof.

 
        (ii)  
Termination of Relationship as a Service Provider.  If a Participant ceases to
be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 
 
8

--------------------------------------------------------------------------------

 
 
         (iii)  
Disability of Participant.  If a Participant ceases to be a Service Provider as
a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement).  In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for six (6) months following the Participant’s
termination.  Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the
Plan.  If after termination the Participant does not exercise his or her Option
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 
         (iv)  
Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of death (but in
no event may the option be exercised later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
six (6) months following Participant’s death.  Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
continue to vest in accordance with the Award Agreement.  If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 
7.   Compliance with Code Section 409A.  Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator.  The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator.  To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.
 
 
9

--------------------------------------------------------------------------------

 
 
8.   Leaves of Absence.  Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of
absence.  A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company, or (ii) transfers between
locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months and
one day following the commencement of such leave any Incentive Stock Option held
by the Participant will cease to be treated as an Incentive Stock Option and
will be treated for tax purposes as a Nonstatutory Stock Option.
 
9.   Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award may only be transferred (i) by will, (ii) by the laws
of descent and distribution, (iii) to a revocable trust, or (iii) as permitted
by Rule 701 of the Securities Act of 1933, as amended.
 
10.   Adjustments; Dissolution or Liquidation; Merger or Change in Control.
 
(a)   Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3 and 6 hereof.
 
(b)   Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)   Change in Control.  In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines (subject to the provisions
of the proceeding paragraph) without a Participant’s consent, including, without
limitation, that (i) Awards will be assumed, or substantially equivalent Awards
will be substituted, by the acquiring or succeeding corporation (the “Successor
Corporation”) (or an affiliate thereof) with appropriate adjustments as to the
number and kind of shares and prices; (ii) upon written notice to a Participant,
that the Participant’s Awards will terminate upon or immediately prior to the
consummation of such merger or Change in Control; (iii) outstanding Awards will
vest and become exercisable, realizable, or payable, or restrictions applicable
to an Award will lapse, in whole or in part prior to or upon consummation of
such merger or Change in Control, and, to the extent the Administrator
determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing.  In taking any of the actions permitted under this subsection
(c), the Administrator will not be obligated to treat all Awards, all Awards
held by a Participant, or all Awards of the same type, similarly.
 
In the event that the Successor Corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options, including Shares as to which such Awards
would not otherwise be vested or exercisable.  In addition, if an Option is not
assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option will be fully vested and exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option will terminate upon the
expiration of such period.
 
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) which the Administrator can determine to pay in cash, the fair market
value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option  for each Share subject to such
Award)to be solely common stock of the Successor Corporation equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
 
In the case of an Award providing for the payment of deferred compensation
subject to Section 409A of the Code, any payment of such deferred compensation
by reason of a Change in Control shall be made only if the Change in Control is
one described in subsection (a)(2)(A)(v) of Section 409A and the guidance
thereunder and shall be paid consistent with the requirements of Section 409A.
If any deferred compensation that would otherwise be payable by reason of a
Change in Control cannot be paid by reason of the immediately preceding
sentence, it shall be paid as soon as practicable thereafter consistent with the
requirements of Section 409A, as determined by the Administrator.
 
 
11

--------------------------------------------------------------------------------

 
 
11.   Tax Withholding.
 
(a)   Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
(b)   Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined.  The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
 
12.   No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
 
13.   Date of Grant.  The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
 
14.   Term of Plan.  Subject to Section 18 hereof, the Plan will become
effective upon its adoption by the Board.  It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 hereof.
 
15.   Amendment and Termination of the Plan.
 
(a)   Amendment and Termination.  The Administrator may at any time amend,
alter, suspend or terminate the Plan.
 
(b)   Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)   Effect of Amendment or Termination.  No amendment, alteration, suspension,
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
16.   Conditions Upon Issuance of Shares.
 
(a)   Legal Compliance.  Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b)   Investment Representations.  As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
(c)   Restrictive Legends.  All Award Agreements and all securities of the
Company issued pursuant thereto shall bear such legends regarding restrictions
on transfer and such other legends as the appropriate officer of the Corporation
shall determine to be necessary or advisable to comply with applicable
securities and other laws.
 
17.   Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
 
18.   Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws. In the event that stockholder
approval is not obtained within twelve (12) months after the date the Plan is
adopted by the Board, the Plan and all Awards granted hereunder shall be void ab
initio and of no effect. Notwithstanding any other provisions of the Plan, no
Awards shall be exercisable until the date of such stockholder approval.
 
19.           Notification of Election Under Section 83(b) of the Code.  If any
Service Provider shall, in connection with the acquisition of Shares under the
Plan, make the election permitted under Section 83(b) of the Code, such Service
Provider shall notify the Company of such election within ten (10) days of
filing notice of the election with the Internal Revenue Service and provide the
Company with a copy thereof, in addition to any filing and a notification
required pursuant to regulations issued under the authority of Section 83(b) of
the Code.
 
20.           Notification Upon Disqualifying Disposition Under Section 421(b)
of the Code.  Each Service Provider shall notify the Company of any disposition
of Shares issued pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), within ten (10) days of such disposition.
 
21.           Choice of Law.  The Plan and all rules and determinations made and
taken pursuant hereto will be governed by the laws of the State of Delaware, to
the extent not preempted by federal law, and construed accordingly.
 
 
13


--------------------------------------------------------------------------------